Exhibit 10.1


SEVERANCE AGREEMENT and GENERAL RELEASE




This SEVERANCE AGREEMENT and GENERAL RELEASE (the “Agreement”) is entered into
by and between SulphCo, Inc., a Nevada corporation (along with its successors
and assigns, the “Company”) and Brian Savino, an individual residing at 458 Jan
Kelly Lane, Houston, TX 77024 (“Executive,” and together with the Company, the
“Parties”).
 
WHEREAS, Executive is employed by the Company pursuant to an Employment
Agreement by and between Executive and the Company, dated March 9, 2007 (the
“Employment Agreement”); and
 
WHEREAS, the Parties have agreed that it is in their mutual best interests that
Executive resign his employment; and
 
WHEREAS, the Parties wish to resolve all issues arising from Executive’s
employment and resignation of employment from the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound thereby, the Parties agree as follows:
 
1. This Agreement shall constitute Executive’s letter of resignation, effective
March 8, 2008 (the “Termination Date”), from employment, and all positions and
offices held, with or on behalf of the Company, and all duties and
responsibilities associated with such employment, positions and offices.
 
2. In addition to paying Executive (a) the portion of Executive’s Base Salary
(as defined in Section 2(a) of the Employment Agreement) as has accrued up
through the Termination Date which Executive has not yet been paid, (b) an
amount equal to the value of Executive’s accrued unused vacation days, and (c)
the amount of reasonable business expenses incurred by Executive on behalf of
the Company, and submitted to the Company in accordance with the Company’s
regular expense reimbursement polices, prior to the Termination Date and not yet
reimbursed as of such date, the Company will pay to Executive the following:
 
(a) $150,000 for the period beginning March 8, 2008, less legally required
withholdings and deductions, payable in equal installments in accordance with
the Company’s regular payroll periods, beginning with the first regularly
scheduled pay period following the conclusion of the 7-day revocation period
after execution of this Agreement by Executive (as described in Section 10
hereof), and will cease at the expiration of two (2) months thereafter.
 
(b) The Parties hereby agree to amend the Notice of Grant of Stock Option by and
between Executive and the Company, dated March 9, 2007 (the “Option”), as
follows:
 

--------------------------------------------------------------------------------


 
(i) 66,666 shares (the “Vested Shares”) will be deemed vested as of the
Termination Date, but all other vesting under the Option shall cease as of the
Termination Date and the unvested portion of the Option shall immediately expire
and be null and void; and
 
(ii) the Vested Shares will remain exercisable until the third (3rd) anniversary
following the Termination Date, at which time the Option will expire to the
extent any Vested Shares remain unexercised as of such date.
 
Except as otherwise modified above, the terms and conditions of the Option shall
remain in full force and effect.
 
(c) A lump sum payment equal to $25,500, less legally required withholdings and
deductions, payable within thirty (30) days following the Termination Date.
 
(d) Upon proper election of continuation coverage under Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) under the
Company’s group health plans, the Company shall pay the applicable COBRA
premiums for Executive (and Executive’s eligible dependents) until the earlier
of (i) the date Executive first becomes eligible for coverage under a subsequent
employer’s applicable group health plan(s), (ii) the date such coverage
terminates under applicable law, or (iii) twelve (12) months after the
Termination Date.
 
(e) Executive acknowledges and agrees that he is not entitled to receive the
payments or benefits described in subsections (a) through (d) above unless he
executes (and does not revoke) this Agreement within the time periods provided
in Section 10 hereof.
 
3. Executive acknowledges that by signing this Agreement and accepting the
benefits of it, that he is giving up forever the right to seek any relief from
the Company or any person or entity associated with the Company for any event
occurring prior to the execution of this Agreement by all Parties. Pursuant to
that understanding and as consideration for the payments and benefits set forth
in Section 2, subsections (a) through (d), Executive irrevocably and
unconditionally releases, remits, acquits, and discharges the Company, its
corporate affiliates, partners, and its present and former officers, directors,
agents, employees, contractors, successors and assigns (separately and
collectively, the “Releasees”), jointly and individually, from any and all
claims, known or unknown, which Executive, his heirs, successors or assigns have
or may have against the Releasees, and any and all liability which the Releasees
may have to him, whether called claims, demands, causes of action, obligations,
damages or liabilities arising from any and all basis, however called, including
but not limited to claims of breach of contract or discrimination under any
federal, state or local law, rule, or regulation. This Release relates to claims
arising prior to and during Executive’s employment by the Company and/or in
connection with the termination of Executive’s employment with the Company,
whether those claims are past or present, whether they arise from common law,
contract or statute, whether they arise from labor laws, discrimination laws, or
any other law, rule or regulation; provided, however, that this Release does not
apply to any employment rights or claims that Executive may have under the Age
Discrimination In Employment Act which may arise after this Agreement is
executed by all of the Parties. Executive specifically acknowledges that this
Release is applicable to any claim under the Age Discrimination in Employment
Act, the Civil Rights Act of 1964 and the Americans with Disabilities Act, the
Family Medical Leave Act and any similar state law or laws. This Release is for
any type of claim Executive may have, including but not limited to any claim
under the Employment Agreement, or any claim involving termination,
reinstatement, wages, back pay, front pay, severance pay, compensatory damages,
punitive damages, damages for pain and suffering, or attorneys’ fees. Executive
agrees that he will not be entitled to any benefit from any claim or proceeding
filed by Executive or on Executive’s behalf with any municipal, state or federal
agency or court.
 
-2-

--------------------------------------------------------------------------------


 
Executive further agrees that he will not seek future employment with the
Company, its partners or corporate affiliates, and if Executive does seek
employment, the Company (or such partner or corporate affiliate) will deny such
employment and Executive will have no claim whatsoever because of said denial.
 
4. The Parties acknowledge and agree that the terms and conditions of the
Nondisclosure, Noncompetition and Assignment of Developments Agreement by
Executive in favor of the Company, dated March 9, 2007 (the “Nondisclosure
Agreement”), and all Executive’s obligations and the Company’s rights
thereunder, shall remain in full force and effect, except that Section 7 of the
Nondisclosure Agreement is hereby amended by (a) deleting the phrase “anywhere
in the world” and replacing it with “anywhere in the United States, Canada,
Kuwait, Indonesia, United Arab Emirates, Venezuela, and Mexico,” and (b)
deleting the last sentence of the Section and replacing it with “For purposes of
this Agreement, the ‘Products and Services’ shall be defined to include the
development, commercialization and sale of technology for the improvement of API
and/or lowering of sulphur, TAN, or nitrogen compounds in processes applicable
to any and all hydrocarbons and/or petro-chemicals, but excluding normal
refining processes.”
 
5. The Parties agree that the execution of this Agreement is in compromise and
final settlement between the Parties of all disputed matters, whether asserted
or not, constitutes full satisfaction of all claims made or which could be made,
and does not in any way admit liability or wrongdoing by any entity or
individual.
 
6. The Parties intend this Agreement to be legally binding upon and inure to the
benefit of each of them and their respective successors and assigns.
 
7. Executive agrees to keep the substance, terms and existence of this Agreement
confidential, except as necessary for the administration or enforcement of this
Agreement. The Parties further agree that if Executive breaches this provision
of the Agreement and discloses any provision of this Agreement without the
express and written authorization of the Company, the Company will immediately
cease to make any further payment due under this Agreement. Notwithstanding the
foregoing, this provision shall not prohibit or restrict the Company from
disclosing the substance, terms and/or existence of the Agreement publicly,
whether voluntarily or as may be required by applicable law, regulations or
securities exchange rules.
 
8. This Agreement, together with the other agreements referenced herein, is the
complete agreement between the Parties, and there are no written or oral
understandings, promises or agreements directly or indirectly related to this
Agreement that are not incorporated herein in full, and does not in any way
admit liability or wrongdoing by any party. The Parties acknowledge and agree
that any provision in the Employment Agreement that is inconsistent with the
terms of this Agreement is hereby superseded by this Agreement.
 
9. Executive acknowledges that he has carefully read this Agreement, that he has
been advised prior to execution of this Agreement to seek the advice of an
attorney and that this Agreement also advises Executive to seek the advice of an
attorney, that he knows and understands the contents of this Agreement, that he
has been given adequate time to consider whether to execute the Agreement, that
he executes this Agreement knowingly and voluntarily as his own free act and
deed, and that this Agreement was freely entered into without fraud, duress or
coercion.
 
10. Executive further acknowledges that Executive was given at least
twenty-one (21) days in which to consider whether to execute this Agreement
before being required to make a decision. Executive also acknowledges that
Executive may revoke the Agreement for a period of seven (7) days from the date
that Executive executes this Agreement. To revoke the Agreement, Executive must
deliver a written notice stating that he is revoking this Agreement to Larry
Ryan, at the Company’s principal offices, within such 7-day period immediately
following the date Executive executes the Agreement.
 
-3-

--------------------------------------------------------------------------------


 
11. This Agreement shall be and remain in effect despite any alleged breach of
this Agreement or the discovery or existence of any new or additional fact, or
any fact different from that which the Company or Executive now know or believe
to be true. Notwithstanding the foregoing, nothing in this Agreement shall be
construed as or constitute a release of the Parties’ respective rights to
enforce the terms of this Agreement.
 
12. The Parties agree that any dispute arising out of the Employment Agreement,
the Nondisclosure Agreement and/or this Severance Agreement shall be governed by
the laws of the State of Nevada, and any claims or legal actions arising under
such agreements shall be commenced and maintained in any federal or state court
located in Nevada, and each of the Parties accepts the exclusive jurisdiction of
the aforesaid courts.
 
13. If any provision of this Agreement shall be invalid or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. Moreover, the Parties
authorize and request a court of competent jurisdiction to modify any
unenforceable or overly broad provision to the least extent possible, while
still maintaining as much of the Parties’ original meaning as possible.
 
14. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
15. Executive hereby acknowledges and agrees that the Company makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments under the Agreement, including,
without limitation, by operation of Section 409A of the Internal Revenue Code of
1986, as amended, or any successor statute, regulation or guidance thereto.
 
16. As further consideration, Executive agrees to return to the Company all
Company property in his possession, such as any Company-issued credit or other
similar card(s), keys, computer programs, files and other such things, upon
executing this Agreement. Notwithstanding the foregoing, the Company shall
transfer to Executive title to his Company-provided lap top computer, Serial
Number W872655QX92, that Executive is currently using; provided, however, prior
to such transfer, Executive agrees that the Company shall be permitted to remove
and/or delete any and all Company information, documents, files and/or
materials, including without limitation, all non-public, proprietary and/or
sensitive Company information, as determined in the Company’s sole discretion.
The Parties agree that the value of the lap top computer is $1,500. All risk of
damage or loss with respect to such lap top computer shall rest with Executive,
the computer is transferred to Executive “as is,” with no representations or
warranties, express or implied, being made to Executive (including warranties of
merchantability or fitness for a particular purpose) and, without limiting the
generality of the foregoing in any way, in no event shall the Company be liable
for any, consequential, special, punitive or other damages in connection with
this computer transfer.
 
17. Executive agrees, in exchange for the consideration given by the Company in
this Agreement, as follows:
 
-4-

--------------------------------------------------------------------------------


 
(a) Nonsolicitation of Customers. For two years following the signing of this
Agreement, Executive shall not directly or indirectly, alone or as an owner,
member, manager, partner, officer, employee, director, investor, lender,
consultant or independent contractor of any entity, call upon, solicit or do
business with, either for himself or for any other person or entity, any current
or prospective customers or accounts of the Company for the purpose of competing
(i.e., by providing the Products and Services, as defined below), whether
directly or indirectly, nor shall Executive make known to any other person or
entity, either directly or indirectly, the names and addresses of and other
pertinent information relating to any such customers or accounts, or any of the
Confidential Information (as defined in the Nondisclosure Agreement) relating to
any of them.
 
(b) Noncompetition. For two years following the signing of this Agreement,
Executive shall not, anywhere in the United States, Canada, Kuwait, Indonesia,
United Arab Emirates, Venezuela, and Mexico, directly or indirectly, alone or as
an owner, member, manager, partner, officer, employee, director, investor,
lender, consultant or independent contractor of any entity, (i) accept
employment or establish any other relationship with any business that is in
competition, whether directly or indirectly, with the Products and Services
being created, developed, manufactured or planning to be manufactured, marketed
or planned to be marketed, distributed or planning to be distributed, or sold or
planning to be sold by the Company, or (ii) engage in any business or activity
that is in competition with the Products and Services. Notwithstanding the
forgoing, the record or beneficial ownership by Executive of five (5) percent or
less of the outstanding publicly traded capital stock of any entity shall not be
deemed, in and of itself, to be in violation of this Section. For purposes of
this Agreement, the “Products and Services” shall be defined to include the
development, commercialization and sale of technology for the improvement of API
and/or lowering of sulphur, TAN, or nitrogen compounds in processes applicable
to any and all hydrocarbons and/or petro-chemicals, but excluding normal
refining processes.
 
(c) Nonsolicitation of Employees. For two years following the signing of this
Agreement, Executive shall not, in any manner, directly or indirectly, hire or
engage, or assist any company or business organization by which Executive is
employed or which is directly or indirectly controlled by Executive to hire or
engage any person who is or was employed by the Company (or is or was an agent,
representative, contractor, project consultant or consultant of the Company) at
any time during Executive's employment with the Company or two years thereafter.
Furthermore, for two years following the signing of this Agreement, Executive
shall not, in any manner, directly or indirectly, solicit, recruit or induce, or
assist any company or business organization of which Executive is an employee or
which is directly or indirectly controlled by Executive to solicit, recruit or
induce, any person who is or was employed by the Company (or is or was an agent,
representative, contractor, project consultant or consultant or the Company) at
the time of Executive's termination to leave his or her employment, relationship
or engagement with the Company.
 
18. Executive acknowledges that (a) his promises set forth in Section 17 above
are in addition to his promises set forth in the Nondisclosure Agreement, and
that the consideration given by the Company in this Agreement independently
justifies Executive’s promises set forth in Section 17 above; (b) in the event
Executive violates Section 17 above, the Company shall be entitled to
appropriate injunctive relief to prevent all current and future violations, as
well as damages; and (c) in the event Executive violates Section 17 above,
Executive shall immediately return to the Company the monetary consideration
promised to Executive in this Agreement (and the Company shall be entitled to
specific performance to recoup such monetary compensation).
 
-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties
hereto has caused this Agreement to be executed as of the dates indicated.



 
SULPHCO, INC.
       
Date: March 13, 2008
By: /s/ Larry D. Ryan
     
Name: Larry D. Ryan
     
Title: Chief Executive Officer
       
Date: March 13, 2008
/s/ Brian Savino
 
BRIAN SAVINO

 
-6-

--------------------------------------------------------------------------------



IF YOU DO NOT WANT TO USE THE 21-DAY REVIEW PERIOD,
PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT


I, Brian Savino, acknowledge that I was informed and understand that I have at
least 21 days within which to consider the attached Agreement, have been advised
of my right to consult with an attorney regarding such Agreement and have
considered carefully every provision of the Agreement, and that after having
engaged in those actions, I prefer to and have requested that I enter into the
Agreement prior to the expiration of the 21-day period.


/s/ Brian Savino
March 13, 2008
Signature
Date

 

--------------------------------------------------------------------------------

